Case 3:20-cv-00541-S-BN Document 8 Filed 05/18/20 Page1of1 PagelD 25

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
MARK BALKENBUSCH, §
Plaintiff,
V. ; No. 3:20-cev-541-5
ANGEL GEE,
Defendant. ;

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a
recommendation in this case. No objections were filed. The District Court reviewed
the proposed findings, conclusions, and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED May “2. 2020.

 

 

UNITED STATES DISTRICT JUDGE

 
